                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

GERALD ACKERMAN and
MARK SHAYKIN,

             Plaintiffs,
                                               Civil Case No. 13-14137
v.                                             Honorable Linda V. Parker

HEIDI WASHINGTON,

          Defendant.
_________________________/

     OPINION AND ORDER DENYING MOTIONS BY DARRYL MCGORE

       Plaintiffs filed this class action lawsuit on behalf of Jewish prisoners,

asserting that the vegan diet they receive as Michigan Department of Corrections

(“MDOC”) prisoners approved for a religious (kosher) diet violates their First

Amendment rights and their rights under the Religious Land Use and

Institutionalized Persons Act. The Court has ruled on Plaintiffs’ claims and

entered a Judgment. MDOC prisoner Darryl McGore recently has filed multiple

(4) motions in this case, all of which are illegible. The Court has stricken some of

his motions, but he continues to file more.

       From what the Court can glean from Mr. McGore’s motions, he is seeking to

expand this lawsuit to address concerns of Muslim prisoners or is challenging the

Court’s decisions because it does not accommodate the interests of Muslim
prisoners. This litigation was not filed on behalf of Muslim prisoners, however.

The class and sub-class certified involve only Jewish prisoners who adhere to a

kosher diet. It does not appear that Mr. McGore is a member of either class. It is

far too late to now amend Plaintiffs’ complaint to include the claims of Muslim

prisoners, if the claims were even properly included in this action.

      Accordingly, Mr. McGore’s motions are DENIED and he may file no

additional motions in this matter. Any further motions filed by Mr. McGore will

be automatically stricken.

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
Dated: March 3, 2020                          U.S. DISTRICT JUDGE
